Exhibit 10.02(x)


EQT CORPORATION


2018 STRATEGIC IMPLEMENTATION PERFORMANCE
SHARE UNITS AWARD AGREEMENT


Non-transferable




G R A N T T O


_______________________________
(“Grantee”)


DATE OF GRANT: [Grant Date], 2018        
(“Grant Date”)


by EQT Corporation (as more fully defined below, the “Company”) of Performance
Share Unit Awards (the “Performance Share Units”), representing the right to
earn a cash payment equal to the value of an equivalent number of shares of the
Company’s common stock (as more fully defined below, the “Company Common
Stock”), pursuant to and subject to the provisions of the EQT Corporation 2014
Long-Term Incentive Plan (as amended from time to time, the “Plan”), and the
terms and conditions set forth on the following pages of this award agreement
(this “Agreement”).


The target number of Performance Share Units subject to this award is
[____________] (as more fully described herein, the “Target Award”). Depending
on the Company’s attainment of a specified performance goal, Grantee may earn
and vest in the Target Award in accordance with this Agreement.


Grantee’s Performance Share Units under this Agreement shall not be effective
unless, no later than 45 days after the Grant Date, Grantee accepts the
Performance Share Units through the Fidelity NetBenefits website, which can be
found at www.netbenefits.fidelity.com.


When Grantee accepts the Performance Share Units through the Fidelity
NetBenefits website, Grantee shall be deemed to have (i) acknowledged receipt of
the Performance Share Units granted on the Grant Date (the terms of which are
subject to the terms and conditions of this Agreement and the Plan) and copies
of this Agreement and the Plan, and (ii) agreed to be bound by all the
provisions of this Agreement and the Plan.


TERMS AND CONDITIONS


1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:
(a)
“Cause” means: (i) Grantee’s conviction of a felony, a crime of moral turpitude
or fraud or Grantee’s having committed fraud, misappropriation or embezzlement
in connection with the performance of Grantee’s duties; (ii) Grantee’s willful
and repeated failures to substantially perform assigned duties; or (iii)
Grantee’s violation of any provision of a written employment-related agreement
between Grantee and the Company or express significant policies of the Company.
If the Company terminates Grantee’s employment for Cause, the Company shall give
Grantee written notice setting forth the reason for Grantee’s termination not
later than 30 days after such termination.

(b)
“Company” means EQT Corporation.

(c)
“Company Common Stock” means the common stock of EQT Corporation.





--------------------------------------------------------------------------------







(d)
“Confirmation Date” means the date of the Committee’s certification of
achievement of the Performance Goal.

(e)
“Confirmed Performance Share Units” means, (i) following the Confirmation Date,
(ii) if a Qualifying Change of Control occurs on or before the Confirmation Date
and while Grantee remains employed by the Company and/or its Affiliates, or
(iii) if Grantee’s employment is terminated under the circumstances described in
Section 3 below on or before the Confirmation Date, then upon the first to occur
of any of the foregoing events specified in clauses (i) – (iii), the number of
Performance Share Units (rounded to the nearest whole share) equal to the Target
Award. The term “Confirmed Performance Share Units” shall also include any
Performance Share Units converted from dividend equivalents after the first to
occur of any events specified in clauses (i) – (iii) above.

(f)
“Payment Date” is defined in Section 4 of this Agreement.

(g)
“Performance Goal” means closing of the Transaction on or before the second
anniversary of the Grant Date.

(h)
“Qualifying Change of Control” means a Change of Control (as then defined in the
Plan) unless (i) all outstanding Performance Share Units awarded pursuant to
2018 Strategic Implementation Performance Share Units Award Agreements are
assumed by the surviving entity of the Change of Control (or otherwise equitably
converted or substituted in connection with the Change of Control in a manner
approved by the Committee) or (ii) the Company is the surviving entity of the
Change of Control.

(i)
“SpinCo” means the standalone publicly traded company that is separated from the
Company in connection with the Transaction.

(j)
“Target Award” means the number of Performance Share Units indicated on the
cover page hereof as being the original Target Award, plus any Performance Share
Units converted from dividend equivalents on the Target Award prior to
settlement of the Performance Share Units upon a Vesting Date.

(k)
“Transaction” means the separation of EQT Corporation’s midstream business into
a standalone publicly traded company.

(l)
“Vesting Date” is defined in Section 2 of this Agreement.

2.    Earning and Vesting of Performance Share Units. The Performance Share
Units have been credited to a bookkeeping account on behalf of Grantee and do
not represent actual shares of Company Common Stock. Grantee shall have no right
to exchange the Performance Share Units for cash, stock or any other benefit and
shall be a mere unsecured creditor of the Company with respect to such
Performance Share Units and any future rights to benefits. The Performance Share
Units represent the right to earn and vest in the amounts described below,
payable in cash on the applicable Payment Date, subject to Section 1(e),
depending on (i) the Company’s attainment of the Performance Goal, and (ii)
Grantee’s continued employment with the Company, SpinCo and/or their respective
Affiliates through the applicable Vesting Date. Any Performance Share Units that
do not vest will be immediately forfeited without further consideration or any
act or action by Grantee. If the Performance Goal has not been satisfied as of
the second anniversary of the Grant Date, subject to Section 1(e), the
Performance Share Units will be immediately forfeited without further
consideration or any act or action by Grantee. Performance Share Units will vest
and become non-forfeitable on the earliest to occur of the following (the
“Vesting Date”):
(a)
as to 50% of the Confirmed Performance Share Units, upon the Payment Date
specified in Section 4(a) on or following the closing of the Transaction,
provided Grantee has continued in the employment of the Company or its
Affiliates through such date;





--------------------------------------------------------------------------------







(b)
as to 50% of the Confirmed Performance Share Units, upon the Payment Date
specified in Section 4(b) on or following the closing of the Transaction,
provided Grantee has continued in the employment of the Company or its
Affiliates through such date;

(c)
as to 100% of the unpaid Confirmed Performance Share Units, upon the occurrence
of a Qualifying Change of Control; provided Grantee has continued in the
employment of the Company or its Affiliates through such date; or

(d)
as to 100% of the unpaid Confirmed Performance Share Units, upon (i) the
involuntary termination of Grantee’s employment by the Company or its Affiliates
for any reason other than Cause or (ii) Grantee’s death.

For the avoidance of doubt, for purposes of this Agreement, a transfer of
employment from the Company or its Affiliates to SpinCo or its Affiliates in
connection with the Transaction shall not constitute a termination of
employment.

3.    Change in Status. If Grantee’s employment is terminated due to Grantee’s
death or for any reason other than Cause by the Company or its respective
Affiliates, any unvested Confirmed Performance Share Units will automatically
vest. As a condition to the vesting of unvested Confirmed Performance Share
Units pursuant to this Section 3, Grantee (or Grantee’s estate or beneficiary)
will be required to execute and not revoke a full release of claims in a form
acceptable to the Company within 30 days of the event triggering payment.
Failure to satisfy this condition will result in forfeiture of the unvested
Confirmed Performance Share Units.


Except as may be otherwise provided under any written employment-related
agreement with Grantee, in the event Grantee’s employment terminates for any
other reason, including retirement, at any time prior to the applicable Vesting
Date, all of Grantee’s Performance Share Units (including Performance Share
Units accumulated from dividend equivalents in accordance with Section 5 below)
will immediately be forfeited without further consideration or any act or action
by Grantee. Notwithstanding anything to the contrary in this Section 3, if
Grantee’s employment is terminated and such termination is voluntary (including
retirement) or such termination is without Cause and Grantee remains on the
board of directors of the Company and/or any of its Affiliates whose equity is
publicly traded on the New York Stock Exchange or the NASDAQ Stock Market
following such termination of employment, Grantee’s Performance Share Units
(including Performance Share Units accumulated from dividend equivalents in
accordance with Section 5 below) shall not be forfeited but shall continue to
vest in accordance with the above provisions for as long as Grantee remains on
such board of directors, in which case any references herein to Grantee’s
employment shall be deemed to include his or her continued service on such
board.


4.    Form and Time of Payment. Confirmed Performance Share Units shall be
payable on the applicable payment date (each, a “Payment Date”) as provided in
this Section 4:


(a)
The Payment Date for Confirmed Performance Share Units vesting pursuant to
Section 2(a) shall be a date selected by the Company that is the later of (i) no
later than sixty (60) days after the closing of the Transaction and (ii) the one
year anniversary of the Grant Date. Except as set forth below, such awards shall
be paid on the Payment Date in cash, equal to (x) the Fair Market Value per
share of Company Common Stock on the business day immediately preceding the
payment date, times (y) the number of Confirmed Performance Share Units then
vesting.



(b)
The Payment Date for Confirmed Performance Share Units vesting pursuant to
Section 2(b) shall be the second anniversary of the Grant Date. Except as set
forth below, such awards shall be paid





--------------------------------------------------------------------------------







on the Payment Date in cash, equal to (x) the Fair Market Value per share of
Company Common Stock on the business day immediately preceding the second
anniversary of the Grant Date, times (y) the number of Confirmed Performance
Share Units then vesting.


(c)
The Payment Date for Confirmed Performance Share Units vesting pursuant to
Section 2(c) shall be the closing date of the Qualifying Change of Control.
Except as set forth below, such awards shall be paid on the Payment Date in
cash, equal to (i) the Fair Market Value per share of Company Common Stock on
the business day immediately preceding the closing of the Qualifying Change of
Control, times (ii) the number of Confirmed Performance Share Units then
vesting.



(d)
The Payment Date for Confirmed Performance Share Units vesting pursuant to
Sections 2(d) shall be a date selected by the Company that is no later than
sixty (60) days after the termination of Grantee’s employment, provided that any
release of claims required under Section 3 has become effective. Except as set
forth below, such awards shall be paid on the Payment Date in cash, equal to (i)
the Fair Market Value per share of Company Common Stock as of the last business
day of the month preceding the date of the applicable employment termination,
times (ii) the number of Confirmed Performance Share Units then vesting.



Notwithstanding the foregoing, the Committee may determine, in its discretion
and for any reason, that Confirmed Performance Share Units will be paid in whole
or in part in shares of Company Common Stock. If Grantee receives payment in the
form of Company Common Stock, Confirmed Performance Share Units shall be paid on
the Payment Date, in whole or in part, in shares of Company Common Stock, equal
to one share of Common Stock times the number of Confirmed Performance Share
Units then vesting (or portion thereof determined by the Committee).


5.    Dividend Equivalents. If the Performance Share Units are outstanding on
the record date for dividends or other distributions with respect to Company
Common Stock (other than the Transaction), then (i) if such dividends or
distributions are paid on or before the final Payment Date, the dollar amount or
fair market value of such dividends or distributions with respect to the number
of shares of Company Common Stock, then underlying the Performance Share Units
shall be converted into additional Performance Share Units in Grantee’s name,
based on the Fair Market Value of the Company Common Stock as of the date such
dividends or distributions are paid, or (ii) if such dividends or distributions
are paid after the final Payment Date, Grantee shall receive a cash payment in
respect of such dividends or distributions. Any additional Performance Share
Units pursuant to this Section 5 shall be subject to the same performance and
time-vesting conditions and transfer restrictions as apply to the Performance
Share Units with respect to which they relate.


6.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Performance Share Units may be pledged, encumbered, or hypothecated or be
made subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or its Affiliates. Except as provided in the Plan, the
Performance Share Units may not be sold, assigned, transferred, or otherwise
disposed of by Grantee other than by will or the laws of descent and
distribution. The designation of a beneficiary shall not constitute a transfer.


7.    Limitation of Rights. The Performance Share Units do not confer to Grantee
or Grantee’s beneficiary, executors or administrators any rights of a
shareholder of the Company. Grantee shall not have voting or any other rights as
a shareholder of the Company with respect to the Performance Share Units.






--------------------------------------------------------------------------------







8.    Payment of Taxes. The Company and any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of this award. With respect to
withholding required upon any taxable event arising as a result of this award,
to the extent the Committee determines that the Confirmed Performance Share
Units will be paid in shares of Company Common Stock, the employer shall satisfy
the tax withholding required by withholding shares of Company Common Stock,
having a Fair Market Value as of the date that the amount of tax to be withheld
is to be determined equal to the amount of tax required to be withheld. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Affiliates will, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to Grantee.


9.    Plan Controls. This Agreement and Grantee’s rights hereunder are subject
to all the terms and conditions of the Plan and such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to interpret and administer the Plan
and this Agreement, and to make all decisions and determinations as it may deem
to be necessary or advisable for the administration thereof, all of which shall
be final and binding upon Grantee and the Company. In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.
Any conflict between this Agreement and the terms of a written
employment-related agreement with Grantee effective on or prior to the Grant
Date shall be decided in favor of the provisions of such employment-related
agreement.


10.    Recoupment Policy. Any shares of Company Common Stock or amounts paid to
Grantee hereunder, and any cash or other benefit acquired upon the sale of
shares of Company Common Stock distributed hereunder, shall be subject to the
terms and conditions of any compensation recoupment policy adopted from time to
time by the board of directors of the Company or any committee of either such
board, to the extent such policy is applicable to Grantee and the Performance
Share Units.
11.    Relationship to Other Benefits. The Performance Share Units shall not
affect the calculation of benefits under the Company’s or its respective
Affiliates’ qualified retirement plans or any other retirement, compensation or
benefit plan or program of the Company or its Affiliates, except to the extent
specifically provided in such other plan or program. Nothing herein shall
prevent the Company or its Affiliates from maintaining additional compensation
plans and arrangements; provided, however, that no payments shall be made under
such plans and arrangements if the effect thereof would be the payment of
compensation otherwise payable under this Agreement regardless of whether the
Performance Goal was attained.


12.    Amendment. Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially and adversely affect the rights of Grantee hereunder without the
consent of Grantee. Notwithstanding the foregoing, Grantee hereby expressly
agrees to any amendment to the Plan and this Agreement to the extent necessary
to comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.
13.    Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the Performance Share Units, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.




--------------------------------------------------------------------------------







14.    Applicable Law. This Agreement shall be governed by and construed under
the laws of the Commonwealth of Pennsylvania without regard to its conflict of
law provisions.


15.    Notice. Except as may be otherwise provided by the Plan or determined by
the Committee and communicated to Grantee, notices and communications hereunder
must be in writing and shall be deemed sufficiently given if either
hand-delivered or if sent by fax or overnight courier, or by postage paid first
class mail. Notices sent by mail shall be deemed received five business days
after mailed, but in no event later than the date of actual receipt. Notices
shall be directed, if to Grantee, at Grantee’s address indicated by the
Company’s records or, if to the Company, at the Company’s principal executive
office, Attention: Corporate Director, Compensation and Benefits.


16.    Dispute Resolution. Any dispute regarding the payment of benefits under
this Agreement or the Plan shall be resolved in accordance with the EQT
Corporation Long-Term Incentive Dispute Resolution Procedures as in effect at
the time of such dispute. A copy of such procedures is available on the Fidelity
NetBenefits website, which can be found at www.netbenefits.fidelity.com.
17.    Tax Consequences to Grantee. It is intended that: (i) until the
applicable Vesting Date occurs, Grantee’s right to payment for an award under
this Agreement shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in Sections
83(a), 409A and 3121(v)(2) of the Code; and (ii) until the award is paid on the
applicable Payment Date, Grantee shall have merely an unfunded, unsecured
promise to receive such award, and such unfunded promise shall not consist of a
transfer of “property” within the meaning of Section 83 of the Code.
18.    Plan and Company Information. Grantee may access important information
about the Company and the Plan through the Company’s website. Copies of the Plan
and Plan Prospectus can be found by logging into the Fidelity NetBenefits
website, which can be found at www.netbenefits.fidelity.com, and clicking on the
“Stock Plans” tab and then following the prompts to the Plan documents. Copies
of the Company’s most recent Annual Report on Form 10-K, Proxy Statement and
other information generally delivered to the Company’s shareholders can be found
at www.eqt.com by clicking on the “Investors” link on the main page and then
“SEC Filings.” Paper copies of such documents are available upon request made to
the Company’s Corporate Secretary.




